           IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF GEORGIA
                        AUGUSTA DIVISION


TITUS JONES,

     Plaintiff,

          V.                     *         CV 118-206

SHAUNA POOLE and
LISA A. DOZIER,

     Defendants.




                            ORDER




     Before the Court are the following motions: (1) Defendant

Poole's motion to dismiss {Doc. 4); (2) Defendant Poole's second

motion to dismiss (Doc. 5); (3) Plaintiff      Jones's motion for

joinder (Doc. 11); Plaintiff's motion for summary judgment (Doc.

12); (4) Defendant Poole's amended motion to dismiss (Doc. 18);

(5) Plaintiff's motion to amend summons (Doc. 25); (6) Plaintiff's

motion to dismiss Defendant Poole's amended motion to dismiss (Doc.

26); and (8) Defendant Dozier's motion to dismiss (Doc. 30).   The

Court addresses each motion.




                          I. BACKGROUND


A. The Property

     According to Plaintiff, proceeding pro se, he purchased the

property in question out of foreclosure in August 2017.   (Compl.,
Doc. 1, at 3.)          The present dispute appears to involve ownership

of real property upon which a mobile home sits, various easements

benefiting the mobile home, and damage to the mobile home.                            (Id.

at 3-6.)    Plaintiff contends the mobile home and real property are

solely accessible by way of an easement and a well located on

adjacent property supplies water to the                      home.      (Id. at 5.)

Defendant      Poole     lived   in   the    home    prior    to     foreclosure       and

Plaintiff's subsequent purchase.               (Id.     at 3.)       After Plaintiff

assumed ownership. Defendant Poole lived in the mobile home as

Plaintiff's tenant.           (Id.)      Defendant Poole later             vacated the

property.      (Id. at 4.)

      At the time Defendant Poole moved out, and at various times

after. Plaintiff alleges Defendant Poole caused serious harm to

the   mobile     home    and surrounding       areas.        (Id.)     Specifically,

Plaintiff      asserts      Defendant       Poole    improperly       removed     light

fixtures,      broke     windows,     tampered      with   the     water    well,      and

destroyed furniture forcing Plaintiff to call the authorities

numerous times.         (Id. at 3, 4.)      Plaintiff filed the present action

on November 28, 2018, claiming: (1) trespass; (2) damage to real

estate;    (3)    the    grant   of   an    appurtenant       easement      as   to    the

driveway; (4) the grant of an implied easement by necessity as to

the water well and driveway; and (5) adverse possession of the

property where the mobile home is located.
B. Procedural History and the Superior Court Litigation

     On   February    13,     2019,    Defendant       Poole,     among   other

plaintiffs, filed a petition to quiet title as to the property in

the Superior Court of Wilkes County, Georgia.              (Doc. 6-1.)      The

superior court judge then denied Plaintiff's motions to dismiss

and stay the superior court quiet title action thereby permitting

that action to proceed.      (Exs. to Pi.'s Mot. to Stay State Order,

Doc. 35-1, at 63-65.)       In assorted motions and filings. Defendant

Poole asks the Court to stay the present action pending resolution

of the superior court action.         (Am. Mot. to Dismiss, Doc. 18, at

1; Resp. to Pl.'s Mot. for a Status Conference, Doc. 37, at 1-2.)



                  II. DEPENDANTS' MOTIONS TO DISMISS


     Defendants    Dozier    and   Poole   move   to    dismiss    Plaintiff s

complaint.   The Court addresses each in turn.

A. Legal Standard under Federal Rule of Civil Procedure 12(b)(6)

     In considering a motion to dismiss under Rule 12(b)(6), the

Court tests the legal sufficiency of the complaint.                 Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds by

Davis V. Scherer, 468 U.S. 183 (1984).       Under Federal Rule of Civil

Procedure 8(a)(2), a complaint must contain a ''short and plain

statement of the claim showing that the pleader is entitled to

relief" to give the defendant fair notice of both the claim and

the supporting grounds.      Bell Atl. Corp. v. Twombly, 550 U.S. 554,
555 (2007) (citation omitted).          The plaintiff must plead ''factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct."                    Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).           In evaluating a motion to dismiss

pursuant to Rule 12(b)(6), the court must accept all well-pleaded

facts    in   the   complaint   as    true    and   construe   all    reasonable

inferences therefrom in the light most favorable to the plaintiff.

Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir. 2006).

        As for pro se plaintiffs, "a pro se complaint,                   however

inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers."               Erickson v. Pardus, 551

U.S. 89, 94 (2007).          "Even though a pro se complaint should be

construed liberally, [it] still must state a claim upon which the

court can grant relief."         Wilson v. Vanalstine, No. l:17-cv-615-

WSD, 2017 WL 4349558, at *2 (N.D. Ga. Oct. 2, 2017) (quoting

Griqsby v. Thomas, 506 F. Supp. 2d 26, 28 (D.D.C. 2007)).                 Pro se

litigants are required to comply with procedural rules, and "the

court is not required to rewrite deficient pleadings."                  Jacox v.

Dep^ t of Def., 291 F. App'x 318, 318 (11th Cir. 2008) (citing GJR

Invs., Inc. V. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir.

1998) (overruled on other grounds)).

B. Defendant Dozier's Motion to Dismiss


        Defendant   Dozier    moves   to     dismiss   Plaintiff s     complaint

against her for failure to state a claim.              (Doc. 30.)     Ms. Dozier
argues Plaintiff not only failed to make out a claim against her,

but she is not even mentioned in the complaint other than her name

handwritten into the otherwise typed case caption, her contact

information listed under ^^The Parties to this Complaint," and her

listing in the certificate of service.              {Def. Dozier's Mot. to

Dismiss, Doc. 30-1, at 1-3.)

       The Court agrees with Defendant Dozier and, even construing

Plaintiff's complaint as liberally as possible, finds no factual

allegations even hinting at liability attributable to her.                 The

allegations in the complaint refer to a singular defendant.                The

purported lease attached to the complaint denotes Defendant Poole

as    the ''Lessee"   (Lease,   Doc.   1-1,   at   1),   and   the   complaint

discusses     the     landlord-tenant     relationship         referring    to

"defendant" as the tenant.       (Compl., at 3-4.)        Additionally, the

complaint contains no allegations that Defendant Dozier has or had

any interest in the disputed property.             The complaint lacks any

allegations to which Defendant Dozier can respond or that allow

any     interpretation     of    misconduct        by    Defendant     Dozier.

Accordingly, Defendant Dozier is dismissed from the action.

C. Defendant Poole's Motions to Dismiss


       Defendant Poole moves to dismiss the complaint as frivolous,

pursuant to Rules 12(b)(5) and 12(b)(6).            (Docs. 4, 5, 18.)      The

Court first disagrees with Defendant Poole's argument that the

Complaint is frivolous.     "A complaint 'is frivolous where it lacks
arguable basis either in law or fact.'"    Jackson v. Farmers Ins.

Grp./Fire Ins. Exch., 391 F. App'x 854, 856 (11th Cir. 2010)

(quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989)).       The

Eleventh Circuit ''ha[s] also stated that a case is frivolous if

the factual allegations are ^clearly baseless,' or if it is based

on an   ^indisputably meritless' legal theory.'"      Id. (quoting

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993)).       Here,

Plaintiff asserts facts that Defendant Poole lived in the mobile

home in question and damaged the mobile home.      Defendant Poole

does not explain in her motion why these allegations are clearly

baseless or fanciful.   The Court, therefore, concludes the case is

not frivolous on its face.


     For the same reason, the facts are sufficient to at least

state a claim as to the damages to the mobile home.   To the extent

Defendant Poole believes Plaintiff fails to state a claim as to

her remaining causes of action. Defendant Poole failed to raise

those arguments.   See Monroe Cty. Emps.' Ret. Sys. v. S. Co., 333

F. Supp. 3d 1315, 1322 (N.D. Ga. 2018) ("'It is not the role of the

[c]ourt to make arguments for the parties but to consider and

decide the specific arguments made by the parties.").     Defendant

Poole's motions to dismiss for failure to state a claim are denied.

     Finally, Defendant Poole filed an amended motion to dismiss,

without leave of court, arguing that Plaintiff's Complaint is due

to be dismissed pursuant to Rules 4 and 12(b)(5) for insufficient


                                 6
service of process.      Plaintiff filed a motion to dismiss Defendant

Poole's amended motion to dismiss.           (Doc. 26.)      Although Plaintiff

should have filed his motion as a response (see LR 7.5, SDGa), the

Court agrees with the substance of Plaintiff's motion.                    ''Under

[Rule] 12(h)(1), a party is deemed to have waived any objection to

personal jurisdiction or service of process if the party makes a

pre-answer    motion    under    Rule    12 and      fails    to   include   such

objections in that motion."            Pardazi v. Cullman Med. Ctr., 896

F.2d 1313, 1317 (11th Cir. 1990).           Defendant Poole offers no reason

to depart from this rule here, and her objection to service is

deemed waived.       The Court's denial of Defendant Poole's amended

motion to dismiss moots Plaintiff s motion to dismiss Defendant

Poole's amended motion to dismiss and, in conjunction with the

dismissal of Defendant Dozier, moots Plaintiff's motion to amend

summons.     (Doc.     25.)      Finally,    given   the     Court's   ruling   on

Defendant    Poole's    motion    to   dismiss,   the   stay imposed      by the

Court's Order dated March 12, 2019 (Doc. 20), is lifted.




                III. DEFENDANT POOLE'S MOTION TO STAY


     The Court next analyzes Defendant Poole's motion to stay the

case in light of the proceedings in the Wilkes County Superior

Court.     The Supreme Court in Colorado River Water Conservation

District v. United States set forth an abstention-like doctrine

applicable to instances of concurrent proceedings in federal and
state court.       424 U.S. 800, 817-20 (1976).            ''The Colorado River

doctrine    of    'exceptional       circumstances'      authorizes     a   federal

district court to dismiss or stay an action when there is an

ongoing parallel action in state court."                   Moorer v. Demopolis

Waterworks    &    Sewer    Bd.,    374   F.3d    994,   997   (11th   Cir.   2004)

(citation    and       internal    quotation     marks   omitted).      Under    the

Colorado River doctrine. Plaintiff's motion depends on resolving

two issues: (1) Whether the Wilkes County Superior Court action is

"parallel" to the case at bar, and (2) If so, whether the factors

evolving from Colorado River favor staying the federal action.

     Cases       are    parallel "when        federal    and   state   proceedings

involve substantially the same parties and substantially the same

issues."     Ambrosia Coal & Constr. Co. v. Pages Morales, 368 F.3d

1320, 1330 (11th Cir. 2004). "There is no clear test for deciding

whether     two    cases    contain    substantially       similar     parties   and

issues," but "if there is any substantial doubt about whether two

cases are parallel the court should not abstain."                 Acosta v. James

A. Gustino, P.A., 478 F. App'x 620, 622 (11th Cir. 2012).                     In the

federal case. Plaintiff claims property rights through adverse

possession and multiple easements.               These issues directly overlap

with the in rem quiet title action in superior court.                   Plaintiff,

however, also asserts claims of trespass and damage to his mobile

home.     Although the superior court case may impact some of the

trespass claims, the superior court case's impact on the claim of


                                          8
damages to the mobile home is not as clear.              The Supreme Court

plainly   stated,    ^^[T]he   decision    to   invoke     Colorado   River

necessarily contemplates that the federal court will have nothing

further to do in     resolving the substantive part of the case,

whether it stays or dismisses."           Moses H. Cone Mem^1 Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 28 (1983).            Regardless of the

outcome in superior court regarding property rights, nothing in

the record indicates that the superior court action will absolve

this Court of its obligation to resolve the claim of damages to

the mobile home.    Therefore, to the extent Defendant Poole requests

that the Court stay the federal case, that request is denied at

this time.




     IV. PLAINTIFF'S MOTION FOR JOINDER AND SUMMARY JUDGMENT

     Plaintiff moves to join parties named in the superior court

action as necessary parties in this action pursuant to Federal

Rule of Civil Procedure 19.      Rule 19(a) explains that a required

party is one that, ""in that person's absence, the court cannot

accord complete relief among existing parties"; or the ^^person

claims an interest relating to the subject of the action and is so

situated that disposing of the action in the [party's] absence

may: . . . impair or impede the person's ability to protect the
interest" or create a substantial risk of double, multiple, or

inconsistent obligations for an existing party.           A Rule 19 movant
'^has the burden of demonstrating the propriety of . . . joinder."

W.S. McDuffie & Assocs., P.C. v. Owens, 682 F. Supp. 1226, 1229

(N.D, Ga. 1988).

     Plaintiff     filed      the    motion     for   joinder    (Doc.    11)    in

conjunction    with    his    motion    for    summary    judgment   (Doc.      12).

Plaintiff's motion for summary judgment undermines his joinder

argument; it is entirely inconsistent for Plaintiff to move for

summary judgment against the current parties to the case while

also arguing the Court cannot afford appropriate relief to the

current parties without the addition of the necessary parties.

Accordingly, Plaintiff fails to establish joinder is proper.^
     Plaintiff s failure to comply with the Local Rules merits

denial of his motion for summary judgment.               Pursuant to Local Rule

56.1, "[I]n addition to the brief, there shall be annexed to the
motion a separate, short, and concise statement of the material
facts as to which it is contended there exists no genuine dispute

to   be   tried   as   well     as     any    conclusions   of   law     thereof."

Plaintiff's motion for summary judgment lacks any statement of

undisputed facts. As a result, the Court denies Plaintiff's motion




1 Additionally, as part of the Court's consideration under Rule 19, particularly
because the case is in federal court by reason of diversity jurisdiction, the
Court must determine if the proposed joined parties will "deprive the court of
subject-matter jurisdiction." Fed. R. Civ. P. 19(a). The Court lacks sufficient
facts regarding the domiciles of the proposed necessary parties to properly
analyze Plaintiff's motion.


                                         10
for summary judgment.    In future motions, including any motions

for summary judgment. Plaintiff is advised to heed the Local Rules.



                           V. CONCLUSION


      Based on the foregoing, IT IS HEREBY ORDERED that:

      (1) Defendant Poole's motion to dismiss (Doc. 4) is DENIED;

      (2) Defendant Poole's second motion to dismiss (Doc. 5) is

DENIED;


      (3) Plaintiff's motion for joinder (Doc. 11) is DENIED;

      (4) Plaintiff's motion for summary judgment (Doc. 12) is

DENIED;


      (5) Defendant Poole's amended motion to dismiss (Doc. 18) is

DENIED;


      (6) Plaintiff's motion to amend summons (Doc. 25) is DENIED

AS MOOT;


      (7) Plaintiff's motion to dismiss Defendant Poole's amended
motion to dismiss (Doc. 26) is DENIED AS MOOT;

      (8) Defendant Dozier's motion to dismiss (Doc. 30) is GRANTED;

and


      (9) The stay imposed by the Court's March 12, 2019 Order (Doc.

20) is LIFTED.

      The Clerk is DIRECTED to TERMINATE Defendant Dozier as a party

and any deadlines and motions pertaining to her.




                                 11
    ORDER   ENTERED   at   Augusta,    Georgia,   this         day   of

September, 2019.


                                J. RANDAIJ HALL, CHIEF JUDGE
                                UNITED STATES DISTRICT COURT
                                           DISTRICT OF GEORGIA




                                  12
